PER CURIAM.
For the reasons stated in the dissenting opinion, we reverse the decision of the Court of Appeals as to the issue in petitioners’ appeal relating to whether the breach and discharge constituted one separate violation, eight separate violations, or one eight-day continuous violation. Further, we hold respondent’s petition for discretionary review was improvidently allowed. This case is remanded to the *181Court of Appeals for further remand to Superior Court, Duplin County for reinstatement of the trial court’s judgment.
REVERSED; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.
Justice NEWBY did not participate in the consideration or decision of this case.